DETAILED ACTION

	This is in reply to communication filed on 08/23/2022.
	Claim 14 has been cancelled. 
	Claims 1, 19 and 20 have been amended. 
	Claim 21 has been added.
	Claims 1-13 and 15-21 are currently pending and have been examined and rejected.
	The earliest effective filing date of the present application is 06/03/2020.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2022 has been entered.
Response to Arguments
	In response to Applicant Arguments /Remarks made in an amendment filled on 08/23/2022:
Regarding 112(b) rejection:
Due to claim amendments the examiner withdrawn the 112(b) rejection.
Regarding 101 rejection: 
	Applicant's arguments (Remarks) have been fully considered but they are not persuasive. In order to address the applicant argument; “Contrary to the Office's assertion, the claims include specific technical claim language that are used to provide a user with real time alerts for flagged potentially fraudulent transactions. Applicant's specification, paragraph 0004. The conventional methods "fail to collect the necessary data, fail to provide the user with real time alerts for flagged potentially fraudulent transactions, fail to investigate further with the respective parties, and fail to analyze the transaction data." Applicant's specification, paragraph 0004”, the examiner respectfully disagree as the claims recite “receiving data … analyzing data … pausing  analyzing data … providing more data (user questionnaire and merchant questionnaire) … receiving  more data to be analyzed (comparing) … validating data … rejecting transaction … removing data (indicator)  ... approving transaction … transferring data (initiating a request to provide funds) and storing data, which considered a mere recitation of an abstract idea of a fundamental economic practices or principle of determining fraudulent transactions under the certain methods of organizing human activity, See 2106.04(a)(2)(II)(A). In addition, the claim features recited above is reciting that considered to be a mental process performed in a computer environment as an abstract idea as the claims directed to a method of detecting fraud and/or misuse in a computer environment, See 2106.04 (III) (C).
	The remarks recited that “Applicant respectfully submits that the claims describe the improvements in a very specific manner … As such, Applicant's claims are directed to, among other features, solving technical problems associated with providing real time alerts for potentially fraudulent transactions and attempting to resolve a potentially fraudulent transaction in real time. Applicant's specification, paragraphs 0004, 0059, and 0086-0087”. The examiner respectfully disagrees, as the MPEP 2106.05 (a) also recited that “An important consideration in determining whether a claim is directed to an improvement in technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. In this respect, the improvement consideration overlaps with other Step 2B considerations, specifically the particular machine consideration (see MPEP § 2106.05(b)), and the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)). Thus, evaluation of those other considerations may assist examiners in making a determination of whether a claim satisfies the improvement consideration”. The claims reciting one user/merchant computing device, processors, databases, storages. These limitations are considered to be additional elements that are not part of the abstract idea; however, the mere recitation to a plurality of computers for the users/merchants, claimed in a generic and non-limiting manner, is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. For the same reasons that are set forth for claim 1, the recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.
	With this has been said, the amended claims do not overcome the 101 rejection. See the Claim Rejections - 35 USC § 101 below for more details. 

Regarding 103 rejection:
	Applicant’s arguments, filled on 08/23/2022, with respect to claims 1-13 and 15-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 15-21 are rejected under 35 U.S.C. 101 for the following reasons: 
Step 1:
	Claims 1-13, 15-18 and 21 are directed to a machine. Claim 19 directed to a machine. Claim 20 directed to a process.

Step 2A, Prong1:
	Claims 1-13 and 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea of 
receiving data corresponding to a pending transaction between the user and a merchant; 
	analyzing the transaction data to determine whether the transaction data comprises at least one indicator of a fraudulent transaction, wherein: 
	when the transaction data comprises at least one indicator: 
	pausing an initiation to provide funds for the pending transaction;
	providing the user at least one user questionnaire relating to the received transaction data or a set of stored user data; 
	receiving a response from the user for the at least one user questionnaire;
	providing the merchant at least one merchant questionnaire relating to the received transaction data; 
	receiving a response from the merchant for the at least one merchant questionnaire; 
	comparing the received user response and the received merchant response to the received transaction data or the stored user data; 
	determining whether to validate the user based on the comparison;
	rejecting the pending transaction when the user is not validated; and
	removing the indicator when the user is validated; 
	when the transaction data does not comprise at least one indicator: 
	approving the pending transaction; and 
	initiating a request to provide funds to the merchant; and storing the received transaction data and the analysis

	The independent claims of 1, 19 and 20 recite the above limitations that represent the concepts of rules to conduct a fraudulent check in order to authorize a transaction, which consider to be an abstract idea of a fundamental economic practices or principle under the certain methods of organizing human activity. See financial instruments that are designed to protect against the risk of investing in financial instruments, In re Chorna, 656 Fed. App'x 1016, 1021 (Fed. Cir. 2016) (non-precedential); local processing of payments for remotely purchased goods, Inventor Holdings, LLC v. Bed Bath Beyond, 876 F.3d 1372, 1378-79, 125 USPQ2d 1019, 1023 (Fed. Cir. 2017); See 2106.04(a)(2)(II)(A).
	In addition, the recited features in the claim sets are identifying a mental process performed in a computer environment as an abstract idea as the claims directed to a method of detecting fraud and/or misuse in a computer environment. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 120 USPQ2d 1293 (Fed. Cir. 2016). The patentee in FairWarning claimed a system and method of detecting fraud and/or misuse in a computer environment, in which information regarding accesses of a patient’s personal health information was analyzed according to one of several rules (i.e., related to accesses in excess of a specific volume, accesses during a pre-determined time interval, or accesses by a specific user) to determine if the activity indicates improper access. 839 F.3d. at 1092, 120 USPQ2d at 1294. The court determined that these claims were directed to a mental process of detecting misuse, and that the claimed rules here were "the same questions (though perhaps phrased with different words) that humans in analogous situations detecting fraud have asked for decades, if not centuries." 839 F.3d. at 1094-95, 120 USPQ2d at 1296. See 2106.04 (III) (C).
Step 2A, Prong 2:
	This judicial exception is not integrated into a practical application because the claims satisfy the following criteria, which indicate that the claims do not integrate the abstract idea into practical application:
The claimed additional limitations are: 1) “one or more memory devices storing instructions; and one or more processors configured to execute the instructions to perform operations”. 2) “storage medium”. 3) “processor”. 4) “database”. 5) “user device and a merchant device” that are not part of the abstract idea; however, the mere recitation to a plurality of computers for users is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network, which also do not integrate the judicial exception in a particle application. See MPEP 2106.05(f).

Step 2B:
	As for Step 2B analysis, knowing the consideration is overlapping with Step 2A, Prong 2. The Step 2B considerations have already been substantially addressed under Step 2A Prong 2, see Step 2A Prong 2 analysis above. The additional claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these additional limitations are mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. See MPEP 2106.05 (f).

	In addition, the dependent claims recite:
Claims 2-4 and 9: are reciting a further embellishment of the same abstract idea that was found for claim 1 by further defining the type of information and types of machine learning program that is being used by the system. The data/information being claimed is directed to non-functional descriptive material that is part of the abstract idea of the independent claims in terms of the descriptive information about the transaction data type, the stored user data, machine learning types and subset of user device to be provided to the system of claim 1, to which applicant is referred. Nothing additional is claimed for consideration at the 2nd prong or step 2B.
Claim 5: recite the abstract idea of “analyzing the transaction data further includes analyzing the received transaction data and the stored user data”, which considered an abstract idea of a fundamental economic practices or principle under the certain methods of organizing human activity. See 2106.04(a)(2)(II)(A). The claim recites additional elements, such as “an intelligent agent applet” that are not part of the abstract idea; however, the mere recitation to a plurality of computers to execute the abstract idea is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. For the same reasons that are set forth for claim 1, the recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.
Claim 6: recite the abstract idea of “perform the operations comprising:
determining and based on the stored user data, whether the pending transaction is further associated with a user account card physically present during the transaction; notifying the user of the determination whether the user account card was physically present during the transaction; and prompting the user to confirm the pending transaction”, which considered an abstract idea of a fundamental economic practices or principle under the certain methods of organizing human activity. See 2106.04(a)(2)(II)(A). The claim recites additional limitations of one or more processors, with the intelligent agent applet that are not part of the abstract idea; however, the mere recitation to a plurality of computers to execute the abstract idea is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. For the same reasons that are set forth for claim 1, the recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.
Claim 7:  recite the abstract idea of “analyze the stored user data, the stored received transaction data, and the stored analysis with a data tool”, which considered an abstract idea of a fundamental economic practices or principle under the certain methods of organizing human activity. See 2106.04(a)(2)(II)(A). For the same reasons that are set forth for claim 1, the recitation of additional limitations of the one or more processors as generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.
Claim 8: recite the abstract idea of “analyzing the transaction data further includes analyzing the received transaction data and the stored user data with the data tool to determine a user score”, which considered an abstract idea of a fundamental economic practices or principle under the certain methods of organizing human activity. See 2106.04(a)(2)(II)(A). Nothing additional is claimed for consideration at the 2nd prong or step 2B.
Claim 10: recite the abstract idea of “determines whether to validate the user based on comparing the received transaction and the stored user data”, which considered an abstract idea of a fundamental economic practices or principle under the certain methods of organizing human activity. See 2106.04(a)(2)(II)(A). Nothing additional is claimed for consideration at the 2nd prong or step 2B. 
Claim 11: recite the abstract idea of “initiating the request to provide funds to the merchant further comprises determining the provided fund amount with the data tool”, which considered an abstract idea of a fundamental economic practices or principle under the certain methods of organizing human activity. See 2106.04(a)(2)(II)(A). Nothing additional is claimed for consideration at the 2nd prong or step 2B.
Claim 12: recite the abstract idea of “add a fraudulent transaction indicator to the transaction data after receiving at least one of a notice from the user of a fraudulent transaction, a notice from the merchant of a fraudulent transaction, a notice from a financial service provider of a fraudulent transaction, and a notice from the fraud detection tool”, which considered an abstract idea of a fundamental economic practices or principle under the certain methods of organizing human activity. See 2106.04(a)(2)(II)(A). For the same reasons that are set forth for claim 1, the recitation of additional limitations of the one or more processors as generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.
Claim 13: recite the abstract idea of “perform the operations comprising providing the user with real-time updates for the pending transaction”, which considered an abstract idea of a fundamental economic practices or principle under the certain methods of organizing human activity. See 2106.04(a)(2)(II)(A). For the same reasons that are set forth for claim 1, the recitation of additional limitations of the one or more processors as generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.
Claims 16-18: recite claimed limitations that represent the concepts of rules to conduct a fraudulent check in order to authorize a transaction between a merchant, customer and other entities, which consider to be an abstract idea of a fundamental economic practices or principle under the certain methods of organizing human activity. See 2106.04(a)(2)(II)(A). For the same reasons that are set forth for claim 1, the recitation of the additional limitation of the one or more processors as generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.
Claim 15: recite the abstract idea of “perform the operations comprising, when the transaction data comprises at least one indicator, receiving notice that the merchant disapproves the validation determination, and submitting the pending transaction for an additional review”, which considered an abstract idea of a fundamental economic practices or principle under the certain methods of organizing human activity. See 2106.04(a)(2)(II)(A). For the same reasons that are set forth for claim 1, the recitation of the additional limitation of the one or more processors as generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.
Claim 21 the applicant is reciting more about the abstract idea by reciting that the questionnaire is provided to user/merchant. This is part of the abstract idea and the fact that this step is tied to the user device and /or merchant device is an instruction to use a generic computer, as was addressed for claim 1, to which applicant is referred.

	Therefore, the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 3, 4, 7, 8, 12, 13 and 15-21 are rejected under 35 U.S.C 103 as being unpatentable over US Pat. Pub. No.  2017/0357971 to PITZ et al. (“PITZ”) in view of US Pat. Pub. No. 2012/0209630 to Ihm et al. (“Ihm”) further in view of US Pat. Pub. No. 2020/0005312 to Bull (“Bull”) further in view of US Pat. Pub. No. 2014/0108251 to Anderson et al. (“Anderson”).

		Regarding claims 1, 19 and 20. PITZ discloses a system for fraud dispute of pending transactions, comprising: one or more memory devices storing instructions; and & one or more processors configured to execute the instructions to perform operations (PITZ, Fig. 1-2) comprising:
	receiving data corresponding to a pending transaction (PITZ, [0089]; “the processing server may query a database storing user authentication data associated with a user related to the payment account proposed to fund the pending transaction for data matching the user input data received from the user mobile application or user mobile device”) between the user and a merchant (PITZ, Fig. 3A; “transmit authorization request message for proposed transaction 302” > “receive transaction authorization request message 304”); 
		analyzing the transaction data to determine whether the transaction data comprises at least one indicator of a fraudulent transaction (PITZ, Fig. 3A; “identify transaction as suspicious of fraudulent activity 306”), wherein; 
	when the transaction data comprises at least one indicator  (PITZ, [0078]; “The fraud engine 116 may assess the transaction message received from the point of sale device based on a variety of factors … the fraud engine 116 may use smart agents, data mining processes, transaction rules (set by a cardholder, issuer, or otherwise), optimization, and various other fraud identification algorithms to analyze whether received transaction messages are likely fraudulent”): 
		providing the user at least one user questionnaire relating to the received transaction data or a set of stored user data (PITZ, Fig. 3A; “generate authentication request message 320”. [0882]; “the authentication request message may be transmitted in the form of a text or SMS message. In some instances, the authentication request message may be pushed to a user mobile device via a mobile application running and/or stored thereon”), 
		receiving a response from the user for the at least one user questionnaire (PITZ, Fig. 3B; “receive authentication request message 324” > “receive input of authentication data 325”. [0087]; “a user may provide, e.g., the last four digits of an identification number, such as a social security number. The user input may be received by the user mobile device or mobile application in step 326”); 
		comparing the received user response (PITZ, [0088]; “the authentication request message may be transmitted both to the user mobile device and point of sale device simultaneously”) to the received transaction data or the stored user data (PITZ, Fig. 3B; “compare authentication response message to user authentication data 332”. [0071]; “User authentication module may receive (e.g., by way of receiving unit 202), a response message from one of, or both, the user mobile device 114 and the merchant point of sale device 104. User authentication module may verify the received response against authentication data stored in a database (e.g. within an account profile 210 associated with the payment account”);
		determining whether to validate the user based on the comparison (PITZ, Fig. 3B; “determine validity of authentication response message 334”. [0090]; “[0090] In step 334, the processing server may determine validity of the authentication response message, e.g., as a result of step 332”); 
		rejecting the pending transaction when the user is not validated (PITZ, [0090]; “For instance, if the user PIN data and stored PIN data were to not be similar, the processing server may determine the transaction is likely fraudulent”. [0091]; “the processing server may transmit a transaction message to point of sale device indicating that the transaction should be declined”); and 
		removing the indicator when the user is validated (PITZ, [0046]; “in response to a message received from a processing server 110 or other entity of the payment network … additional data signals may be related to the manual addition, revision and removal of fraudulent activity identification parameters”); 
when the transaction data does not comprise at least one indicator: approving the pending transaction (PITZ, Fig. 3B; “receive final transaction message 338”. [0091]; “The processing server may transmit a transaction message indicating the transaction should be authorized, etc.”); and initiating a request to provide funds to the merchant (PITZ, Fig. 3B; “process transaction 340”. [0092]; “In step 340, the merchant point of sale may proceed with processing … processing of the proposed transaction”); and 

		PITZ substantially discloses the claimed invention; however, PITZ fails to explicitly disclose the “providing the merchant at least one merchant questionnaire relating to the received transaction data; receiving a response from the merchant for the at least one merchant questionnaire; comparing the received merchant response”. However, Ihm teaches 
providing the merchant at least one merchant questionnaire relating to the received transaction data (Ihm, [0014]; “The Merchant Point of Sale (POS) device scans the QR … QR code contains a picture of the customer … The merchant can view the image to verify the identity of the customer … the customer's image from its database and transmits it to the Merchant POS for display”); 
		receiving a response from the merchant for the at least one merchant questionnaire (Ihm, Fig. 2; “merchant visually verifies the buyer against photo” > “success” > “merchant specifies dollar amount for transaction” > “merchant’s device sends amount, buyer id, encrypted transaction id, and POS location back to server”. [0014]; “The merchant's verification request data message includes the identity information of the merchant, the price to be charged and the type goods or services”); 
comparing the received merchant response (Ihm, “the transaction service checks that the merchant's request for verification matches with the customer's request for a transaction. This can be accomplished by using the alpha-numeric value derived from the scanned data object to query the database containing pending transactions”)
	Therefore, it would have been obvious to one of ordinary skill in the detecting fraudulent transaction art at the time of filing to modify PITZ to include providing the merchant at least one merchant questionnaire relating to the received transaction data; receiving a response from the merchant for the at least one merchant questionnaire; comparing the received merchant response, as taught by Ihm, where this would be provide a simpler payment method and relatively low investment in hardware and little modification of existing consumer habits. See Ihm [0004].   
	The combination PITZ in view Ihm does not disclose the limitations of: “pausing an initiation to provide funds for the pending transaction”. However, Bull teaches that it would have been obvious to one of ordinary skill in the store imaging art to modify PITZ to include pausing an initiation to provide funds for the pending transaction (Bull, Fig. 3; “lock data structure 310”. [0125]; “The CSPS 212 can include a packet blocker 212 designed, constructed and operational to lock, responsive to detection of the fraudulent electronic transaction, a data structure to prevent transfer of the resource in electronic transactions associated with the source identifier”);

	Therefore, it would have been obvious to one of ordinary skill in the detecting fraudulent transaction art at the time of filing to modify PITZ to include pausing an initiation to provide funds for the pending transaction, as taught by Bull, where this would be performed in order to efficiently identify and stop the fraud when attacks, threats, spoofing, or fraud accrued. See Bull [0003].   

	The combination of PITZ in view of Ihm further in view of Bull substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “storing the received transaction data, and the analysis”. However, Anderson teaches:
storing the received transaction data, and the analysis (Anderson, [0055]; “The collaborative database schema allows the reviewing entities to upload, store … transaction history data associated with fraudulent payment transactions and non-fraudulent payment transactions of products and/or services merchandised by the reviewing entities in a merchant market”).
	Therefore, it would have been obvious to one of ordinary skill in the detecting fraudulent transaction art at the time of filing to modify PITZ to include storing the received transaction data, and the analysis, as taught by Anderson, where this would be performed in order to maintain a track of such fraudulent payment transactions experienced by merchant entities and notifies them in real time before processing another fraudulent payment transaction. See Anderson [0007].   

		Regarding claim 3. The combination of PITZ in view Ihm further in view of Bull furthermore in view of Anderson disclose the system of claim 1, wherein the stored user data comprises at least of a subset of user device data, a subset of user account data, and a subset of consumer commerce data (PITZ, [0085]; “The authentication request message may cause a display of the user mobile device and/or a screen of the merchant point of sale device or a device in communication with the merchant point of sale device to display a user interface requesting user input (e.g., a PIN, the last four digits of a social security number, a signature, a password, a drawing, a pattern, etc.)”).

		Regarding claim 4. The combination disclose the system of claim 3, wherein the subset of user device data further comprises geo- reference data, IP address data, or e-mail communication data (PITZ, [0050]; “The user may, for example, provide fraudulent activity information to the processing server 110 for identifying locations in which activity related to a payment account and/or a payment card device 102 of the user is likely fraudulent (or, e.g., information identifying locations in which such activity is likely authentic.”).
		Regarding claim 7. The combination discloses the system of claim 1, wherein the one or more processors are further configured to analyze the stored user data, the stored received transaction data, and the stored analysis with a data tool (PITZ, [0179]; “The processor device 1104 may comprise one or more modules or engines configured to perform the functions of the computer system 1100. Each of the modules or engines may be implemented using hardware and, in some instances, may also utilize software, such as corresponding to program code and/or programs stored in the main memory 1108 or secondary memory 1110”).
	Regarding claim 8. The combination discloses the system of claim 7, wherein analyzing the transaction data further includes analyzing the received transaction data and the stored user data with the data tool to determine a user score (PITZ, [0068]; “the transaction processing module may be configured to calculate fraud scores, perform data checks, or provide value-added services for payment transactions”).

		Regarding claim 12. The combination discloses the system of claim 1, wherein the one or more processors are further configured to 
		The combination of PITZ in view Ihm further in view of Bull substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “add a fraudulent transaction indicator to the transaction data after receiving at least one of a notice from the user of a fraudulent transaction, a notice from the merchant of a fraudulent transaction, a notice from a financial service provider of a fraudulent transaction, and a notice from the fraud detection tool”. However, Anderson teaches:
		add a fraudulent transaction indicator to the transaction data after receiving at least one of a notice from the user of a fraudulent transaction, a notice from the merchant of a fraudulent transaction, a notice from a financial service provider of a fraudulent transaction, and a notice from the fraud detection tool (Anderson, [0041]; “The merchant entity itself or another reviewing entity transmits a fraud determination query to the collaborative fraud prevention platform, for example, via a network”. [0043]; “the fraud determination report is generated by a reviewing entity, for example, a consumer service representative, a fraud manager, etc., via the collaborative fraud prevention platform by manually reviewing and analyzing the current transaction data from the transaction request”).
	Therefore, it would have been obvious to one of ordinary skill in the detecting fraudulent transaction art at the time of filing to modify PITZ to include add a fraudulent transaction indicator to the transaction data after receiving at least one of a notice from the user of a fraudulent transaction, a notice from the merchant of a fraudulent transaction, a notice from a financial service provider of a fraudulent transaction, and a notice from the fraud detection tool, as taught by Anderson, where this would be performed in order to maintain a track of such fraudulent payment transactions experienced by merchant entities and notifies them in real time before processing another fraudulent payment transaction. See Anderson [0007].   

		Regarding claim 13. The combination discloses the system of claim 1, wherein the one or more processors are further configured to perform the operations comprising providing the user with real-time updates for the pending transaction (PITZ, [0051]; “The fraudulent activity information of the updated fraudulent activity profile and/or user account profile may be implemented by the processing server 110 and/or the fraud engine 116, for real time fraud decisioning during transaction processing”).

		Regarding claim 15. The combination disclose the system of claim [[14]] 1, wherein the one or more processors are further configured to perform the operations comprising, when the transaction data comprises at least one indicator, receiving notice that the merchant disapproves the validation determination, and submitting the pending transaction for an additional review (PITZ, [0092]; “In step 338, the merchant point of sale device may receive a final transaction message (e.g., with a recommendation based on a validity determination) … the final transaction message may indicate that additional action is necessary at the merchant point of sale device (e.g., … an authorization request may be resubmitted, etc.”).

		Regarding claim 16. The combination disclose the system of claim 1, wherein the one or more processors are further configured to perform the operations comprising, when the transaction data comprises at least one indicator: comparing the received response to the received transaction data or the stored user data, determining whether to validate the user based on the comparison, receiving confirmation of the determination from a financial provider; rejecting the pending transaction when the financial provider does not confirm the determination, and removing the indicator when the financial provider confirms the determination (PITZ, Fig. 10, [0161]; “In step 1044, the transaction processing server 1012 may forward the authorization response to the acquiring financial institution 1010 (e.g., via a transaction processor). In step 1046, the acquiring financial institution may generate a response message indicating approval or denial of the payment transaction as indicated in the response code of the authorization response” see claim 1 rejection supra”).

		Regarding claim 17. The combination disclose the system of claim 1, wherein the one or more processors are further configured to perform the operations comprising reporting to a third party a subset of the stored received transaction data and the stored analysis (PITZ, [0159] In step 1038, the transaction processing server 1012 may electronically transmit the authorization request to the issuing financial institution 1002 … the authorization request may be transmitted to a transaction processor (e.g., owned or operated by the transaction processing server 1012) situated at the issuing financial institution 1002 or an entity associated thereof, which may forward the authorization request to the issuing financial institution 1002”).

		Regarding claim 18. The combination discloses the system of claim 1, wherein the indicator is a flag attached to the pending transaction (PITZ, [0045]; “If the fraud engine 116 determines that the transaction should be flagged as fraudulent”. [0051; “determine if proposed payment transactions occurring within a particular area should be identified (e.g., flagged) ... as fraudulent”. [0061]; “Each user-defined parameter profile 214 may comprise controls for controlling usage of an associated payment account, such that proposed transactions to be funded by the associated payment account are flagged or otherwise identified as fraudulent if the controls are not satisfied”).

		Regarding claim 21. The combination discloses the system of claim 1, wherein: the at least one user questionnaire is provided via a user device or a merchant device; and the at least one merchant questionnaire is provided via the user device or the merchant device (PITZ, [0085] In step 324, the user mobile device or user mobile application may receive the authentication request message … in addition, the point of sale device may receive the authentication request message or some other indication that user authentication data may be entered”).

	Examiner note: the examiner notes that many claims reciting the language of “or”.
Under the claims’ broadest reasonable interpretation only one of these conditional statements need be satisfied by the prior art.


	Claims 2, 5-6 and 9-11 are rejected under 35 U.S.C 103 as being unpatentable over PITZ in view Ihm further in view of Bull furthermore in view of Anderson Furthermore in view of International Pub. No. WO2020/014425 A1 to LI YUE (“LI”).

		Regarding claim 2. The combination of PITZ in view Ihm further in view of Bull furthermore in view of Anderson discloses the system of claim 1, wherein the received transaction data further comprises 
		The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “stock- keeping unit (SKU) data for a subset of items associated with the pending transaction”. However, LI teaches:
stock- keeping unit (SKU) data for a subset of items associated with the pending transaction (LI, [0073]; “the transaction data may include fuzzy values for the communities and fuzzy values for the time (e.g., events), but may not include fuzzy values for the resource provider location (e.g., street address) and stock keeping units (SKUs) for the purchased resources”).
	Therefore, it would have been obvious to one of ordinary skill in the detecting fraudulent transaction art at the time of filing to modify PITZ to include stock- keeping unit (SKU) data for a subset of items associated with the pending transaction, as taught by LI, where this would be performed in order to include more information to train more accurate fraud-detection engines. See LI [0002].   

		Regarding claim 5. The combination of PITZ in view Ihm further in view of Bull furthermore in view of Anderson discloses the system of claim 4, wherein analyzing the transaction data further includes 
		The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “analyzing the received transaction data and the stored user data with an intelligent agent applet”. However, LI teaches: analyzing the received transaction data and the stored user data with an intelligent agent applet (LI, [0016]; “The term "artificial intelligence model" or "Al model" can include a model that may be used to predict outcomes in order achieve a pre-defined goal. The Al model may be developed using a learning algorithm, in which training data is classified based on known or inferred patterns. An Al model may also be referred to as a "machine learning model" or "predictive model."”).

	Therefore, it would have been obvious to one of ordinary skill in the detecting fraudulent transaction art at the time of filing to modify PITZ to include analyzing the received transaction data and the stored user data with an intelligent agent applet, as taught by LI, where this would be performed in order to produce predictive models for use in medicine, banking, recommendation services, threat analysis, and authentication technologies. See LI [0002].   

		Regarding claim 6. The combination furthermore in view of LI disclose the system of claim 5, wherein the one or more processors are further configured to perform the operations comprising:
		determining and based on the stored user data, whether the pending transaction is further associated with a user account card physically present during the transaction (PITZ, [0031]; “Payment Card—A card or data associated with a payment account that may be provided to a merchant in order to fund a financial transaction via the associated payment account”); 
		notifying the user of the determination whether the user account card was physically present during the transaction; and prompting the user to confirm the pending transaction (PITZ, [0041]; “The merchant point of sale device 104 may receive payment details (e.g., from a consumer payment card device 102) when the merchant point of sale device 104 is in close physical proximity to the payment card device 102 (e.g., an “in-person transaction” at a brick-and-mortar merchant store, etc.)”).

		The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “intelligent agent applet”. However, LI teaches: with the intelligent agent applet (LI, [0016]; “The term "artificial intelligence model" or "Al model" can include a model that may be used to predict outcomes in order achieve a pre-defined goal. The Al model may be developed using a learning algorithm, in which training data is classified based on known or inferred patterns. An Al model may also be referred to as a "machine learning model" or "predictive model."”),

	Therefore, it would have been obvious to one of ordinary skill in the detecting fraudulent transaction art at the time of filing to modify PITZ to include intelligent agent applet, as taught by LI, where this would be performed in order to produce predictive models for use in medicine, banking, recommendation services, threat analysis, and authentication technologies. See LI [0002].   

		Regarding claim 9. The combination of PITZ in view Ihm further in view of Bull furthermore in view of Anderson discloses the system of claim 8, wherein 
		The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “the data tool is a machine learning program comprising a least one of a data science algorithm application, a neutral network application, a density-based scan application, an anomaly detection application, a clustering system application, and a category modeling application”. However, LI teaches:
the data tool is a machine learning program (LI, [0016] The term "artificial intelligence model" or "Al model" can include a model that may be used to predict outcomes in order achieve a pre-defined goal … "machine learning model"”) comprising a least one of a data science algorithm application (LI,[0022]; “A community may be identified from a graph using a graph learning algorithm, such as a graph learning algorithm for mapping protein complexes”), a neutral network application, a density-based scan application, an anomaly detection application (LI, [0069]; “The first server computer 112 can then generate a model using the fuzzy values for the data values and the fuzzy values for the communities, and at least some of the data values. The model can include any suitable type of model, as described in further detail herein, for example, support vector machines (SVMs), artificial neural networks, decision trees, Bayesian networks, genetic algorithms … (e.g., a fraud model, an anomaly detection model, etc.)”), a clustering system application, and a category modeling application (LI, [0019]; “a model may be a statistical model …  set of instructions for grouping data into clusters of different classifications of data”).

	Therefore, it would have been obvious to one of ordinary skill in the detecting fraudulent transaction art at the time of filing to modify PITZ to include the data tool is a machine learning program comprising a least one of a data science algorithm application, a neutral network application, a density-based scan application, an anomaly detection application, a clustering system application, and a category modeling application, as taught by LI, where this would be performed in order to provide advances in deep learning to provide more privacy as new improved ways to protect data that is used in machine learning systems. See LI [0002].   


		Regarding claim 10. The combination furthermore in view of LI disclose the system of claim 9, wherein 
		The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “the data tool further determines whether to validate the user based on comparing the received transaction and the stored user data”. However, LI teaches:
the data tool further determines whether to validate the user based on comparing the received transaction and the stored user data (LI, [0154-0156]; “At step 614, the server computer can determine an error between the predicted values and actual values …  determined by the server computer using the backward propagation neural network and the plurality of transaction data (non-fuzzified) to predict actual values for the target variables … fraud … the fuzzified data preserves predictive power compared to the non-fuzzified data (e.g., the network data)”).

	Therefore, it would have been obvious to one of ordinary skill in the detecting fraudulent transaction art at the time of filing to modify PITZ to include the data tool further determines whether to validate the user based on comparing the received transaction and the stored user data, as taught by LI, where this would be performed in order to produce predictive models for use in banking, recommendation services, threat analysis, and authentication technologies. See LI [0002].   

		Regarding claim 11. The combination furthermore in view of LI disclose the system of claim 10, wherein 
		The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “initiating the request to provide funds to the merchant further comprises determining the provided fund amount with the data tool”. However, LI teaches: initiating the request to provide funds to the merchant further comprises determining the provided fund amount with the data tool (LI, [0157]; “the server computer can perform steps 612-614 for the target variable of fraud, then may perform steps 612-614 for the target variable total spend amount, etc”. [0027]; “[0027] A“data element” can include a unit of data that has a precise meaning or precise semantics. A data element can include, for example, zip code, merchant identifier, user identifier, amount, IP address, date, time, etc. A data element can be associated with a data value, for example, 94016, merchant_1234, user_1234, $19.99, 111.111.11.111 , 01/01/2015, 11 :00 AM PT, respectively corresponding to the data elements”).

	Therefore, it would have been obvious to one of ordinary skill in the detecting fraudulent transaction art at the time of filing to modify PITZ to include initiating the request to provide funds to the merchant further comprises determining the provided fund amount with the data tool, as taught by LI, where this would be performed in order to produce predictive models for use in banking, recommendation services, threat analysis, and authentication technologies. See LI [0002].   

Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AVIA SALMAN/Examiner, Art Unit 3687                                                        
                                                                                                                                                                                 /PETER LUDWIG/Primary Examiner, Art Unit 3687